Title: [June 6. 1778]
From: Adams, John
To: 


      We wrote the following Letter
      
       
       
       
        
         
          Commissioners to Abraham Whipple
         
         
          Sir
          Passi June 6. 1778
         
         We had Yesterday the favour of your Letter of 31st. of May, from the Harbour of Paimbeuf, and We congratulate you, on your safe Arrival in France, as well as your fortunate Passage through the dangers at Rhode Island; but more especially on the honor, which You, your Officers and Men have acquired, in your gallant Rencounter with the Enemies Ships on that Station.
         You will address yourself, as well as your Prize, on her Arrival, to Mr. Schweighauser at Nantes, who will assist you in the necessary Repairs of your Ship, of which We must leave you to judge, furnish you with necessary Victuals and Slops for your Men, not more than one Suit of Cloaths for each Man of the Ships Compliment, and such munition of War as you may want, in all which We recommend to you, the strictest possible frugality, which the distressed Circumstances of our Country, demand of all her Officers. We leave it to You and Mr. Schweighausser to repair the Ship either at Nantes or at Brest, as you shall judge best for the public Service.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          To Abraham Whipple Esq. Commander of the American Frigate the Providence at Painbeuf.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Sir
          Passi June 6. 1778
         
         We had the Pleasure of yours of the first instant, Yesterday. We have directed Captain Whipple to address himself, as well as his Prize on her Arrival to you, for the necessary Repairs of the Providence, of which We must leave him to judge, to furnish him with necessary Victuals and Slops for his Men, not more than one Suit of Cloaths for each Man of the Ships Compliment, and such munition of War as he may want, in all which We recommend to him and to you the strictest Frugality, which the distressed Circumstances of our Country demand. You request directions relative to the part you are to act, on such Occasions towards the Custom House. All that We can say, at present, is, that the American Men of War must comply with the Laws: but We will endeavour to obtain explicit directions from his Majesty, concerning this Subject.
         
          We are &c.
          B. Franklin,
          Arthur Lee,
          John Adams.
          Mr. Schweighauser.
         
        
       
      
      This Letter must be inserted. We received it in French: but the following is a litteral translation of it.
      
       
       
       
        
         
          Gabriel de Sartine to the Commissioners
         
         
          Marli the 6. of June 1788
         
         I am informed Gentlemen, that the Sieur Bersolle, after having made very considerable Advances to Captain Jones, Commander of the Frigate of the United States of America, the Ranger, made this Captain give him a Bill of Exchange, which you have refused to discharge the Amount. As the Sieur Bersolle finds himself by this means under Embarrassment, and as you will perceive, no doubt, that it is interesting for the conservation of your Credit, that he be promptly relieved from it, I am persuaded that you will not delay, to cause to be paid not only the Bill of Exchange in question, but also that which is due by Captain Jones to the Treasury of the Marine at Brest, both for those Effects which have been delivered to him, from the Magazines of the King, and for his personal Subsistence, and that of his Crew.
         Upon a representation which he has made, that the Men of his own Crew had pillaged from the Ship Chatham, many Effects, one part of which consisting of Silver Plate, had been sold to a Jew, Information has been obtained, by which the Plate and other Effects have been discovered; but the whole has been deposited, to remain, untill the Captain shall be in a Condition to reimburse what has been paid for these Effects.
         I think, moreover, that it is important that you should be informed that this Captain who has quarrelled with his Officers and all his Crew has caused to be committed to Prison, Mr. Simpson, his second in Command. You will perhaps judge it proper, to procure the necessary Information, to know whether this principal Officer has merited to suffer such a punishment. I have the honnour to be with the most perfect Consideration, Gentlemen, your most humble and most obedient Servant
         
          De Sartine.
          Messieurs Franklin, Lee et Adams Deputés des Etats Unis de L’Amerique Passy.
         
        
       
      
      I might leave the Reader to make his own reflections upon this interposition of a Minister who had certainly no right to meddle in this Business. But the Secret was that the Officers of our own Ships and every Body else, were to be countenanced in violating the Laws and Orders of Congress, in doing the most arbitrary Things of their own heads, without consulting the Commissioners, and in trampling on the most equitable orders of the Commissioners merely to throw the American Business and Profits into the hands of the Tools of the Minister and his Understrappers and to give them Opportunities of Pillage.
     